                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NUMBER: 1:18-CV-932

 ZURICH AMERICAN INSURANCE
 COMPANY,


                                      Plaintiff,


                       v.


 COVIL CORPORATION; SENTRY
 CASUALTY COMPANY; UNITED
 STATES FIDELITY AND GUARANTY
 COMPANY; TIG INSURANCE
 COMPANY, as successor in interest to                  THE RECEIVER OF COVIL
 Fairmont Specialty Insurance Company, f/k/a       CORPORATION’S MEMORANDUM IN
 Ranger Insurance Company; HARTFORD                 SUPPORT OF MOTION TO DISMISS
 ACCIDENT AND INDEMNITY                              OR STAY SENTRY INSURANCE A
 COMPANY; ANN FINCH, as Executrix of                  MUTUAL COMPANY’S CROSS-
 the Estate of Franklin Delenor Finch,                         CLAIMS
 DARRELL A. CONNOR, as Executrix of the
 Estate of Charles Franklin Connor; ROBERT
 A. MULLINAX, as Executor of the Estate of
 Jack Junior Waugh; ROBERT JOSEPH
 ELLIS; and SHARON WHITEHEAD, as
 Executrix of the Estate of James T.
 Whitehead,


                                   Defendants.



       Covil Corporation (“Covil”), a dissolved South Carolina corporation, acting solely by and

through its duly appointed receiver, Peter D. Protopapas (“Receiver”), files this memorandum in

support of its motion to dismiss or stay the cross-claims of Sentry Insurance A Mutual Company

(“Sentry”) and asks this Court to dismiss Sentry’s cross-claims pursuant to Rules 12(b)(1),




       Case 1:18-cv-00932-UA-JLW Document 35 Filed 02/12/19 Page 1 of 5
12(b)(7), and 19 of the Federal Rules of Civil Procedure for failure to join indispensable parties

and lack of subject matter jurisdiction, or to dismiss or stay Sentry’s cross-claims pending

adjudication of the more comprehensive action currently pending in South Carolina among the

parties, which is styled Covil Corporation v. Zurich American Insurance Company, et al., No.

7:18-cv-03291-BHH (D.S.C.).

       Sentry’s cross-claims against Covil should be dismissed or stayed for the same reasons

briefed in the Memorandum of Law in Support of the Receiver of Covil Corporation’s Motion to

Dismiss or Stay the complaint filed against Covil by Zurich American Insurance Company

(“Zurich”). [ECF 8]. Sentry, one of Covil’s general liability insurers, seeks similar declaratory

relief against its policyholder, Covil, as Zurich seeks in this case. The Receiver therefore

requests that this Court dismiss or stay Sentry’s declaratory relief cross-claims against Covil for

the same reasons that the Court should dismiss or stay Zurich’s declaratory relief claims. [ECF 8

at 7-20].

       Sentry’s cross-claims against Covil should be dismissed because this Court lacks subject

matter jurisdiction over Sentry’s cross-claims when all necessary and indispensable parties are

joined (e.g., the Receiver and the South Carolina asbestos claimants) and the parties are properly

aligned. Complete diversity of citizenship does not exist when the Receiver is joined and aligned

as the true plaintiff, and the South Carolina asbestos claimants are joined with the insurers and

properly aligned against the Receiver as the true defendants. Because complete diversity of

citizenship does not exist and cannot justify subject-matter jurisdiction when the parties are

properly aligned, Sentry’s cross-claims should be dismissed. [ECF 8 at 7-11].

       In the alternative, the Court should stay Sentry’s cross-claims under the Declaratory

Judgment Act and the Colorado River Doctrine in favor of the more comprehensive South




                                                 2


        Case 1:18-cv-00932-UA-JLW Document 35 Filed 02/12/19 Page 2 of 5
Carolina proceeding. On November 21, 2018, the Receiver filed suit against Covil’s insurers in

South Carolina state court. The South Carolina action is far more comprehensive than this suit.

In the South Carolina action, the Receiver seeks relief regarding the same insurance policies that

Sentry addresses in its cross-claims. However, in South Carolina, the Receiver also seeks

damages for breach of contract and bad faith. In addition, the Receiver’s complaint in South

Carolina seeks to fulfill the Receiver’s statutory functions under South Carolina law by obtaining

declaratory relief against the underlying South Carolina asbestos claimants. Because the various

disputes between the Receiver and Covil’s insurers involve South Carolina law and the order of a

South Carolina state court, these disputes should be resolved in the South Carolina litigation.

Additionally, the following facts and circumstances also justify a stay of Sentry’s cross-claims

under the Declaratory Judgment Act and the Colorado River Doctrine in favor of the more

comprehensive South Carolina proceeding:

           •   Covil was headquartered in South Carolina while it was in operation;

           •   This matter involves operations conducted in South Carolina;

           •   The insurance policies were issued in South Carolina;

           •   Many underlying asbestos claimants were allegedly injured in South Carolina;

           •   The Receiver, Peter D. Protopapas, is a South Carolina resident;

           •   The Receiver was appointed by a South Carolina court;

           •   The Receiver is an officer of a South Carolina court under South Carolina law;

           •   South Carolina has a strong interest in determining the parties’ rights;

           •   The parties’ disputes are governed by South Carolina law;

           •   South Carolina courts are more capable of adjudicating disputes governed by

               South Carolina law; and



                                                 3


       Case 1:18-cv-00932-UA-JLW Document 35 Filed 02/12/19 Page 3 of 5
            •   There is a pending more comprehensive case in South Carolina.

Accordingly, in the alternative to dismissing Sentry’s cross-claims for lack of subject matter

jurisdiction, the Court should stay Sentry’s cross-claims under the Declaratory Judgment Act or

the Colorado River doctrine. Sentry’s cross-claims may also be stayed pendente lite of the

South Carolina litigation and, if there is any remaining issue not resolved in South Carolina, the

parties’ rights will be protected. [ECF 8 at 11-20].

       For these reasons, as briefed fully in the Memorandum of Law in Support of the Receiver

of Covil Corporation’s Motion to Dismiss or Stay the complaint filed against Covil by Zurich,

ECF 8, the Receiver requests that this Court dismiss or stay Sentry’s cross-claims in favor of, or

pendente lite of, the South Carolina litigation.

 Dated: February 12, 2019                              /s/ William K. Davis
                                                       William K. Davis
                                                       N.C. State Bar No. 1117
                                                       BELL, DAVIS & PITT, P.A.
                                                       P.O. Box 21029
                                                       Winston Salem, NC 27120-1029
                                                       (336) 714-4146
                                                       wdavis@belldavispitt.com

                                                       Paul Anton Zevnik (Pro Hac Forthcoming)
                                                       Nancy Patterson (Pro Hac Forthcoming)
                                                       W. Brad Nes (Pro Hac Forthcoming)
                                                       MORGAN, LEWIS & BOCKIUS LLP
                                                       1111 Pennsylvania Avenue, N.W.
                                                       Washington, D.C. 20004
                                                       (202) 739-3000

                                                       Attorneys for Covil Corporation, acting
                                                       through Peter D. Protopapas, Receiver of Covil
                                                       Corporation




                                                   4


       Case 1:18-cv-00932-UA-JLW Document 35 Filed 02/12/19 Page 4 of 5
                             WORD COUNT CERTIFICATION

       Pursuant to Local Rule 7.3(d)(1), I hereby certify that the foregoing memorandum of law

is less than 6,250 words (excluding caption and certificates of counsel) as reported by the word-

processing software.

                                                    /s/ William K. Davis
                                                    William K. Davis
                                                    N.C. State Bar No. 1117
                                                    BELL, DAVIS & PITT, P.A.
                                                    P.O. Box 21029
                                                    Winston Salem, NC 27120-1029
                                                    (336) 714-4146
                                                    wdavis@belldavispitt.com




                                CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing memorandum via the Court’s electronic filing

system, pursuant to the Electronic Filing Procedures, on all attorneys of record who have entered

an appearance by ECF in this matter.

       This the 12th day of February, 2019.

                                                    /s/ William K. Davis
                                                    William K. Davis
                                                    N.C. State Bar No. 1117
                                                    BELL, DAVIS & PITT, P.A.
                                                    P.O. Box 21029
                                                    Winston Salem, NC 27120-1029
                                                    (336) 714-4146
                                                    wdavis@belldavispitt.com




                                                5


       Case 1:18-cv-00932-UA-JLW Document 35 Filed 02/12/19 Page 5 of 5
